Citation Nr: 0603964	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-25 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) during the period 
from October 4, 2001 to July 9, 2003. 

2.  Entitlement to a initial rating in excess of 50 percent 
for PTSD since July 10, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision by the RO 
that granted service connection and assigned an initial 30 
percent rating for PTSD, effective October 4, 2001.  

In an August 2005 decision, the RO increased the disability 
rating for PTSD to 50 percent, effective July 10, 2003, but 
continued the denial of an initial higher rating from October 
4, 2001, to July 9, 2003 (as reflected in an August 2005 
supplemental statement of the case (SSOC)).  Inasmuch as the 
appeal involves disagreement with the initial rating assigned 
following the grant of service connection for PTSD, the Board 
has characterized that issue in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Moreover, while the RO 
has assigned a higher rating during the pendency of the 
appeal, as higher ratings are assignable both before and 
after July 10, 2003, and the veteran is presumed to be 
seeking the maximum available benefit, claims for higher 
initial ratings remain on appeal.  Id; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In January 2006, the veteran and his spouse presented 
testimony during a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran, 
when further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision.

In reviewing the claims file, the Board finds that the 
veteran has provided sufficient notice of outstanding records 
of VA treatment that may potentially bear on his claims on 
appeal.  Therefore, additional development in this regard is 
required.

In this respect, the Board notes that during the January 2006 
videoconference hearing, the veteran testified that he was 
evaluated a week earlier for his PTSD at the VA Clinic in 
Prestonburg, Kentucky.  He also testified to receiving 
treatment at the Vet Center and VA medical Center (VAMC) in 
Huntington, West Virginia.  In addition, in the veteran's 
October 2001 application for VA disability benefits, he 
identified receiving treatment for PTSD at the VAMC 
Lexington, Kentucky, 10 years earlier.  However, these 
records are not associated with the claims folder and must be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the VAMC in 
Lexington, Kentucky, since 1991, and from the VAMC and Vet 
Center in Huntington, West Virginia, and the Vet Clinic in 
Prestonsburg, Kentucky since June 2005, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005) as regards 
requesting records from Federal facilities.

Additionally, the Board notes that at his videoconference 
hearing, the veteran and his wife testified that his symptoms 
had worsened since his August 2002 VA examination.  In 
particular, the veteran reported significant memory loss that 
was affecting his work performance, increased isolation, 
panic attacks characterized by hyperventilating, shakes and 
cold sweats a couple times a week that also occurred while 
the veteran tried to sleep and the veteran also alluded to 
obsessive behavior.  Generally speaking, whether an 
examination is sufficiently contemporaneous to properly rate 
the severity of the veteran's disability depends on the 
particular circumstances of the individual case.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997).   Furthermore, a 
September 2003 VA mental health outpatient record reflects 
that the veteran had fleeting thoughts of suicide and a 
December 2003 VA mental health outpatient record reflects 
that the veteran stated he was restless at night and that he 
got out of bed wandering around checking all the doors and 
windows to make sure they were secure.  The examiner also 
noted that the veteran reported an increase in nightmares and 
flashbacks with an increase in severity and intensity.  

Under these circumstances, the Board finds that further 
psychiatric evaluation of the veteran, with findings and 
comments as to both the current severity of the veteran's 
PTSD, and the significance, if any, of the September and 
December 2003 mental health outpatient records and the 
veteran's testimony during the January 2006 hearing, as to 
the severity of the veteran's disability since the effective 
date of service connection for PTSD, would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist.  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2005).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Accordingly, this appeal is remanded to the RO, via the AMC, 
for the following actions: 

1.  The RO should obtain and associate 
with the claims file all evaluation and 
treatment records from the VAMC in 
Lexington, Kentucky, since 1991, and 
from the VAMC and Vet Center in 
Huntington, West Virginia, and the Vet 
Clinic in Prestonsburg, Kentucky, from 
June 2005 to the present that pertain 
to PTSD.  In requesting these records, 
the RO must follow the current 
procedures of 38 C.F.R. § 3.159 as 
regards requesting records from Federal 
facilities.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization to enable it 
to obtain any additional pertinent 
evidence not currently of record.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may 
decide the claim within the one-year 
period). 

3.   If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity 
are associated with the claims file, 
the RO should arrange for the veteran 
to undergo a VA examination, by a 
psychiatrist, for evaluation of his 
PTSD.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all 
results made available to the 
psychiatrist prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.  
Regarding the latter, the examiner 
should specifically render findings 
with respect to the existence and 
extent (or frequency, as appropriate) 
of: memory loss; depressed mood; 
anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions and/or hallucinations.  The 
examiner also should render a multi-
axial diagnosis, including assignment 
of a GAF scale score representing the 
level of impairment due to the 
veteran's PTSD, and an explanation of 
what the score means.

The examiner should also provide an 
assessment of the severity of the 
veteran's PTSD, to include comment as 
to whether the veteran's PTSD renders 
him totally occupationally and socially 
impaired. The examiner should also 
specifically address whether there has 
been an increase in the severity of the 
veteran's PTSD at any point since the 
October 4, 2001, effective date of the 
grant of service connection; and, if 
so, the approximate date that such 
increase in severity occurred.  In 
providing the requested opinion, the 
examiner should comment upon the 
significance, if any, of the August 
2002 examiner's assignment of a GAF of 
52 and the findings from that 
examination, and comment on the 
findings in the September and December 
2003 VA mental health outpatient 
records. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claim for an initial rating in excess 
of 30 percent for PTSD from October 4, 
2001, to July 9, 2003; and for a rating 
in excess of 50 percent for PTSD from 
July 10, 2003 to the present, in light 
of all pertinent evidence and legal 
authority, to include the provisions of 
38 C.F.R. § 3.321 (setting forth the 
criteria for referral for assignment of 
a higher rating on an extra-schedular 
basis). The RO must also document its 
continued consideration of  "staged 
ratings," pursuant to the Fenderson 
decision, cited to above.

8.  If the benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and his representative 
an appropriate supplemental statement 
of the case that includes citation to 
and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


